ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action against respondent, Kenneth A. Amdahl, alleging that respondent misappropriated $41,337.93 from his client by making misrepresentations to the client concerning settlement amounts in violation of Rules 1.4, 4.1, and 8.4(c) and (d), Minnesota Rules of Professional Conduct (MRPC).
Respondent has waived his right to answer the petition and therefore the allegations of the petition are admitted pursuant to Rule 13(b), Rules on Lawyers Professional Responsibility (RLPR) for the purpose of this proceeding only.
Respondent has waived his right to a hearing pursuant to Rule 14, RLPR, and he and the Director have jointly recommended that the appropriate discipline is disbarment from the practice of law.
This court has independently reviewed the file and approves the jointly-recommended disposition.
IT IS HEREBY ORDERED that respondent Kenneth A. Amdahl is disbarred from the practice of law. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
Alan C. Page Alan C. Page Associate Justice